        Case 3:19-cv-05941-WHA Document 57 Filed 03/13/20 Page 1 of 3



                                                                                           James N. Saul


~VRT~RISl;                 law center
                                                                      Clinical Professor & Staff Attorney

                                                       Earthrise Law Center at Lewis & Clark Law School
                                                                              10015 SW Terwilliger Blvd.
                                                                                Portland, OR 97219-7799
                                                                                      phone 503-768-6929
                                                                                        fax 503-768-6642
                                                                                        jsaul@lclark.edu
                                                                                        earthriselaw.org
March 13, 2020

Via Certified U.S. Mail and ECF Filing
Hon. William H. Alsup
United States District Court
San Francisco Courthouse
Courtroom 12, 19th Floor
450 Golden Gate Avenue
San Francisco, CA 94102

Re:   San Francisco Baykeeper, et al. v. U.S. Environmental Protection Agency
      No C 19-05941 WHA (consolidated with No. C 19-05943 WHA)
      Discovery Dispute Regarding EPA’s Failure to Produce a Privilege Log

Dear Judge Alsup,

      Plaintiffs seek the Court’s assistance in resolving a discovery dispute
pursuant to paragraph 34 of this Court’s Supplemental Order in Civil Cases. At the
Case Management Conference on January 2, 2020 (“CMC”), the Court made clear
EPA was required to provide a privilege log. In the parties’ Supplemental Joint
Case Management Statement, Defendants agreed to file a “privilege log in
accordance with the Court’s direction” by March 4, 2020. See Dkt. #50 at 2.
Nonetheless, on March 4, Defendants failed to do so. The parties conferred on this
subject prior to the CMC in this case, see Dkt. #31 at 2, 4–5, and again by telephone
on March 13, 2020, but were unable to resolve the dispute.

       Defendants now contend, based in part on EPA’s 2011 Administrative
Records Guidance, Dkt. #53-1, that “there is no requirement for the United States
to assert a claim of privilege under EPA’s definition of the administrative record”
and that allegedly deliberative documents “are not part of the administrative record
and therefore need not be listed on a privilege log[.]” Dkt. #53 at 2; see also Dkt. #55
at 1–2. This position is untenable in the Ninth Circuit, in this District, and in this
case, especially in light of this Court’s clear statements and prior orders.

       Plaintiffs raised the issue with the Court during the CMC. The Court made
its expectations clear: “Anything that’s a claim of privilege . . . [must] at least be on
the privilege log. That’s the way I would rule. I have no doubt about that.” Tr., Case
        Case 3:19-cv-05941-WHA Document 57 Filed 03/13/20 Page 2 of 3




Mgmt. Conf. (Jan. 2, 2020) at 15:1–4 (“CMC Tr.”).1 When EPA quoted its
Administrative Records Guidance instructing EPA staff to include only “non-
deliberative documents” in the record, id. at 12:5–12, the Court expressed
skepticism and suggested that internal staff memoranda “ought to be in the record”
to facilitate judicial review. Id. at 12:5–13:6.

       At the CMC, the Court also explained that in the DACA litigation it had
adjudicated a “huge fight over what should go into the administrative record,” CMC
Tr. at 8:1–2, and instructed the parties to review those orders, id. at 8:2–3. Those
orders expressly reject EPA’s position. As this Court explained in one of its DACA
orders, an agency’s refusal to even submit a privilege log “invite[s] all manner of
mischief” because the assertion of privilege “wholly evade[s] review.” Regents of the
Univ. of California v. U.S. Dep’t of Homeland Sec., No. C 17-05211 WHA, 2018 WL
1210551, at *6 (N.D. Cal. Mar. 8, 2018) (“Regents II”).

        Defendants’ attempt to distinguish the DACA cases based on the contention
this record is more robust, see Dkt. #53 at 2–3, does not address this practical
concern. And while this record may be less incomplete than the record in the DACA
litigation, it is still incomplete because (at minimum) all deliberative documents
have been excluded. During the parties’ March 13 conferral, counsel for EPA
indicated that the Region 9 Draft Jurisdictional Determination, Compl. Ex. A, Dkt.
#1 at 32–98, was not included in EPA’s record because it is a predecisional and
deliberative document; but beyond that EPA is not presently aware of how many
other documents were excluded from the record on deliberative or other privilege
grounds. Any assertions of privilege must be justified to Plaintiffs and the Court.

       The Ninth Circuit has explained that the “whole record” consists of “all
documents and materials directly or indirectly considered by agency decision-
makers and includes evidence contrary to the agency’s position.” Thompson v. U.S.
Dep’t of Labor, 885 F.2d 551, 555 (9th Cir. 1989) (emphasis in original). The Ninth
Circuit also recognizes a qualified “deliberative process privilege” that shields from
disclosure certain “documents that reflect advisory opinions, recommendations and
deliberations comprising part of a process by which government decisions and
policies are formulated.” F.T.C. v. Warner Comms., Inc., 742 F.2d 1156, 1161 (9th
Cir. 1984). But that privilege is not absolute, and may be overcome if the “need for
the materials and the need for accurate fact-finding override the government's
interest in non-disclosure.” Id.

       Courts in this District have acknowledged that deliberative documents “may
go to the heart of the question of whether an agency action was arbitrary and
capricious,” Desert Survivors v. U.S. Dep’t of the Interior, 231 F. Supp. 3d 368, 382


1Relevant excerpts of the Transcript of the January 2, 2020 Case Management
Conference are attached hereto as Exhibit 1.
                                          2
        Case 3:19-cv-05941-WHA Document 57 Filed 03/13/20 Page 3 of 3



(N.D. Cal. 2017), and thus "the proper strategy isn't pretending the protected
material wasn't considered, but withholding or redacting the protected material and
then logging the privilege." Inst. for Fisheries Resources v. Burwell, No. 16-CV-
01574-VC, 2017 WL 89003, at *1 (N.D. Cal. Jan. 10, 2017); see also CMC Tr. at
12:21-13:6. This Court, in accordance with the overwhelming weight of authority in
this District, 2 has held that a privilege log must be produced by agency defendants
for any documents withheld on the basis of privilege. See Regents II, 2018 WL
1210551, at *6; Regents of University of California v. U.S. Dep't of Homeland
Security, No. C-17-05211-WHA, 2017 WL 4642324, at *7 (N.D. Cal. Oct. 17, 2017).

        Plaintiffs intend to file a motion to complete or supplement the
administrative record by April 9, 2020. See Dkt. #54 at 2. That motion will
encompass documents withheld by EPA on the basis of the deliberative process
privilege. But without a privilege log, neither Plaintiffs nor the Court can know
what is being withheld, assess EPA's claims of privilege, or determine whether the
privilege should be overcome under Warner Communications.

       Counsel for EPA has advised plaintiffs that he will be out of the office on
leave during the week of March 16-20, but that, if ordered to do so, a privilege log
could be provided within five days after counsel has returned to the office. Plaintiffs
thus request the Court order Defendant to file a privilege log on or before March 27,
2020.

                                  Sincerely,



/4 ,1~14✓/)                                     U{J~ -¼?,
t~~~~E      LAW CEN ;r;
                                               Eric J. Buescher
                                               COTCHETT, PITRE & MCCARTHY, LLP
Counsel for San Francisco Baykeeper            Counsel for Save the Bay, et al.

    JAi!,1;,r·
Tatiana K. Ga ur
CALIFORNIA OFFICE OF THE ATTORNEY GENERAL
Counsel for State of California

cc:    All counsel of record (via ECF)


2 See, e.g., San Francisco Bay Conservation and Dev. Comm'n v. U.S. Army Corps of
Engineers, No. 16-CV-05420-RS, 2018 WL 3846002, at *7 (N.D. Cal. Aug. 13, 2018);
Sierra Club v. Zinke, No. 17-CV-07187-WHO, 2018 WL 3126401, at *5 (N.D. Cal.
June 26, 2018); Oceana, Inc. v. Pritzker, No. 16-CV-06784-LHK (SVK), 2017 WL
2670733, at *8 (N.D. Cal. June 21, 2017); Center for Food Safety v. Vilsack, No. 15-
CV-01590-HSG, 2017 WL 1709318, at *5 (N.D. Cal. May 3, 2017).
                                           3
